DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 4 and 13 claim “training medical data”; but the specification does not. Thus the specification is objected for not providing an antecedent for the claimed “training medical data”.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claim 1, line 8’s “about patient” ought be --about a patient--.
Thus claims 2-9 are objected for depending on claim 1.
Further regarding claim 2, line 2’s “the display method information” is objected for renaming claim 1, line 9’s “information related to a display method”.  
Thus, claim 3 is further objected for depending on claim 2.
Claim 10 is objected same as claim 1.
Thus, claims 11-18 are objected for depending on claim 10.
Further regarding claim 11, claim 11 is object the same as claim 2.
Thus claim 12 is further objected for depending on claim 11. 

Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-18, 35 USC 112(f) is not invoked in claims 1-18.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the training medical data" in line 2.  There is insufficient antecedent basis for this limitation in the claim and thus interpreted as:
--the training medical [[data]] image --.
Claim 13 is rejected same as claim 4.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 1 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 2 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 3 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 1 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 10 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 6 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 10 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 10 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 10 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 11 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 12 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 13 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 4 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 5 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 16 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 20 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 20 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 20 of U.S. Patent No. 10,824,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipates the broader application claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gultekin et al. (US Patent App. Pub. No.: US 2020/0250223 A1) in view of Marx (US Patent App. Pub. No.: US 2015/0278726 A1).
Regarding claim 1, Gultekin teaches A computerized medical image analysis method, using a hardware processor and a hardware memory, comprising: 




machine-training a prediction model (via fig. 1:175:185: “Perception Identifier MODEL”: “Individual Perception MODELS”) for predicting metadata (resulting in “a predicted set of contextual metadata with respect to one or more given content items”, [0044]: last S, mapped to fig. 2:220: “Labels (cf to Predicted Tags)” “ i.e., a form of metadata”, [0003], 1st S: labels=tags=metadata: via “interchangeably”, [0040], 2nd S) of an input medical image (via fig. 2:220: “Ordered Pixels (eg, Image)”: fig. 5:575:football player) based on a plurality of image-metadata sets (or multiple-“tag (one for each training sample image)” “sets”, [0085], 1st S); 














processing (via fig. 1: “Perception Server”) the input medical image to obtain predicted metadata (said “a predicted set of contextual metadata”, such as turf) of the input medical (football) image, wherein the predicted metadata comprises (Markush element follows: A (A1 or A2),B,C and D) at least one of 
(A)	information (via fig. 1:125: “DB”) related to 
(A1)	one (via fig. 1:157: “Facial Recognizer”: fig. 5:575: “FINAL OUTPUT”: a face) or 
(A2)	more (contextual) objects included in the input medical (football) image, 
(B)	information (via fig. 1:125: “DB”) about a shooting (via a TV camera) environment (said contextual football turf) of the input medical (football) image, 
(C)	information (via fig. 1:125: “DB”) about patient1 (or a football player undergoing the action of being filmed) corresponding to the input medical (football) image, and 
(D)	information (via fig. 1:125: “DB”) related to a display (via fig. 1:112,122: “STD HW/SW”: STanDard HardWare display) method (via figures 2-5) of the input medical (football) image2; and 



processing (via said server) the input medical image to detect (via fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors”: detecting said football player (jersey number or protective helmet comprising injury) in the context of the turf) at least one of abnormality in the input medical image based on (via fig. 2: 200: “TRAINING and Refining a Perception Identifier MODEL”) the predicted (or learned) metadata, 
wherein the plurality of image-metadata sets comprise a plurality of digital imaging and communications in medicine (DICOM) files each comprising a DICOM image file (or “target content” “file”, [0048]:1st S) and a DICOM header.




Gultekin does not teach:
A.	medical;
B.	abnormality; and
C.	digital imaging and communications in medicine (DICOM) files each comprising a DICOM…and a DICOM header.





Marx teaches:
A.	medical (via “a patient’s medical image file”, [0073], 7th S);
B.	abnormality (via said “a patient’s medical image file…abnormal”, [0073], 7th S; and
C.	digital imaging and communications in medicine (DICOM) files (via “unscreened and prescreened DICOM files”, [0084], 3rd S) each comprising a DICOM…and a DICOM header (via “A DICOM (Digital Imaging and Communications in Medicine) file comprises…a file header”, [0094], 3rd S).
Thus, one of ordinary skill in the art of cameras and business (“business-oriented verticals”, Gulteken [0007]; “businesses”, Marx [0004] 1st S) can modify Gultekin’s teaching of said fig. 2:220: “Ordered Pixels (eg, Image)” with Marx’s teaching of said “a patient’s medical image file” by:
a)	making Gulteken’s TV camera of said fig. 2:220: “Ordered Pixels (eg, Image)” be as Marx’s “video camera”, [0092], of said “a patient’s medical image file”;









b)	making Gulteken’s said fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” be as Marx’s said “unscreened and prescreened DICOM files”:


    PNG
    media_image1.png
    961
    913
    media_image1.png
    Greyscale


; and
c)	detecting anomalies based on the screened data:
c1)	detecting via said Gulteken’s fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” in the context of anomalous keywords; 
d)	treating injuries, such as helmet injuries, via Marx’s “hospitals” [0004];
e)	recognizing that the modification is predictable or looked forward to because the medical image is of a market force comprising a “business…to manage…financial… data”3 in order “to make a profit”. 















Regarding claim 2, Gulteken as combined teaches The method of claim 1, further comprising adjusting the input image (via “changing context…of the…camera”, [0141]) using predicted metadata (for anomalous-injury-object detection), wherein the display method information comprises at least one of (A) window center information, (B) window width information, (C) color inversion information, (D) image rotation (or turning: see rejection claim 3) information , and (D) image flip information of the input medical image (this wherein clause falls outside the broadest reasonable interpretation of Markush claims 1 and 2).
Regarding claim 3, Gulteken as combined teaches The method of claim 2, wherein adjusting (contextually) the input medical (football) image comprises adjusting (or turning) at least one of (A) a window center, (B) a window width, a color, and (C) an output direction (via turning or “changing the angle of the camera”, [0143], last S) of the input medical image based on the predicted metadata (after training).
Regarding claim 4, Gulteken as combined teaches The method of claim 1, wherein the plurality of image-metadata sets comprise a training medical image (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination) and metadata (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination) of the training medical data (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination), and the input medical image (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination) is obtained from an input DICOM file (via said fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” as modified via the combination) comprising an input DICOM header of the input medical image.
Regarding claim 5, Gulteken as combined teaches The method of claim 1, wherein the shooting environment of the input medical image includes modality (or said football-TV-video camera) information (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination) of the input medical image, and 
wherein the processing the input medical image (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination) to detect at least one abnormality (said fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” as modified via the combination) comprises detecting at least one of abnormality in the input medical image based on a (trained) prediction model (via said fig. 1:175:185: “Perception Identifier MODEL”: “Individual Perception MODELS”) corresponding to the (TV) modality information (via said fig. 2:220: “Ordered Pixels (eg, Image)” as modified via the combination) included in the predicted (turf) metadata (via said resulting in “a predicted set of contextual metadata with respect to one or more given content items”).
Regarding claim 6, Gulteken as combined teaches The method of claim 1, further comprising matching (via “predicted tags ‘match’”, [0089] 3rd S) and saving (via “data stored in database (DB) 125”, [0054], last S) the predicted metadata of the input medical image in association with the input medical image.






Regarding claim 7, Gulteken as combined teaches The method of claim 1, further comprising verifying (or block a match via validation via “ ‘validates’”, [0098]:1st S, via fig. 4:450: “Block…Match”) whether body part (via said football player) information of the predicted (turf) metadata matches (via fig. 1: “Facial Recognizer”) a target body part (via said football player) for which abnormality (via said fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” as modified via the combination) is to be detected.
Regarding claim 8, Gulteken as combined teaches The method of claim 1, further comprising verifying (via “adjusting model weights until…acceptable”, [0070], last S: fig. 2:220: “adjust WEIGHTS”) whether modality information of the predicted metadata is appropriate (or said “acceptable”) for detecting anomaly (via said fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” as modified via the combination).
Regarding claim 9, Gulteken as combined teaches The method of claim 1, further comprising verifying (said via “adjusting model weights until…acceptable”, [0070], last S: fig. 2:220: “adjust WEIGHTS”) whether patient (or football player) information of predicted metadata (via fig. 2:220: “Labels (cf to Predicted Tags)”) is appropriate (or said “acceptable”) for detecting abnormality (via said fig. 1: 152:156:159: “Object Detector”: “Text Detector”: “Other Detectors” as modified via the combination).



Regarding claim 10, claim 10 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 10 and vice versa. Thus, Gulteken as combined teaches claim 10 of A medical image analysis apparatus comprising a memory (via fig. 1:122: “STD HW/SW”) storing computer-executable instructions (via figures 2-5) and a processor (said via fig. 1:122: “STD HW/SW”) configured to execute the computer-executable instructions, 
wherein the processor is configured, by executing the computer-executable instructions, to perform: 
machine-training a prediction model for predicting metadata of an input medical image based on a plurality of image-metadata sets; 
processing the input medical image to obtain predicted metadata of the input medical image, wherein the predicted metadata comprises at least one of 
(A) information related to one or more objects included in the input medical image, 
(B) information about a shooting environment of the input medical image, 
(C) information about patient corresponding to the input medical image, and 
(D) information related to a display method of the input medical image; and 
processing the input medical image to detect at least one of abnormality in the input medical image based on the predicted metadata, 
wherein the plurality of image-metadata sets comprise a plurality of digital imaging and communications in medicine (DICOM) files each comprising a DICOM image file and a DICOM header.

Regarding claim 11, claim 11 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 11 and vice versa. Thus, Gulteken as combined teaches claim 11 of The apparatus of claim 10, wherein the processor is further configured, by executing the computer-executable instructions, to perform adjusting the input image using predicted metadata, and wherein the display method information comprises at least one of window center information, window width information, color inversion information, image rotation information, and image flip information of the input medical image.
Regarding claim 12, claim 12 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 12 and vice versa. Thus, Gulteken as combined teaches claim 12 of The apparatus of claim 11, wherein the processor is further configured to perform adjusting the input medical image comprises adjusting at least one of a window center, a window width, a color, and an output direction of the input medical image based on the predicted metadata.
Regarding claim 13, claim 13 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 13 and vice versa. Thus, Gulteken as combined teaches claim 13 of The apparatus of claim 10, wherein the plurality of image-metadata sets comprise a training medical image and metadata of the training medical data, and the input medical image is obtained from an input DICOM file comprising an input DICOM header of the input medical 5 image.
Regarding claim 14, claim 14 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 14 and vice versa. Thus, Gulteken as combined teaches claim 14 of The apparatus of claim 10, wherein the shooting environment of the input medical image includes modality information of the input medical image, and 
wherein the processing the input medical image to detect at least one abnormality comprises detecting at least one of abnormality in the input medical image based on a prediction model corresponding to the modality information included in the predicted metadata.
Regarding claim 15, claim 15 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 15 and vice versa. Thus, Gulteken as combined teaches claim 15 of The apparatus of claim 10, wherein the processor is further configured, by executing the computer-executable instructions, to perform matching and saving the predicted metadata of the input medical image in association with the input medical image.
Regarding claim 16, claim 16 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 16 and vice versa. Thus, Gulteken as combined teaches claim 16 The apparatus of claim 10, wherein the processor is further configured, by executing the computer-executable instructions, to perform verifying whether body part information of the predicted metadata matches a target body part for which abnormality is to be detected.
Regarding claim 17, claim 17 is rejected the same as claim 8. Thus, argument presented in claim 8 is equally applicable to claim 17 and vice versa. Thus, Gulteken as combined teaches claim 17 of The apparatus of claim 10, wherein the processor is further configured, by executing the computer-executable instructions, to perform verifying whether modality information of the predicted metadata is appropriate for detecting anomaly.
Regarding claim 18, claim 18 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 18 and vice versa. Thus, Gulteken as combined teaches claim 18 of The apparatus of claim 10, wherein the processor is further configured, by executing the computer-executable instructions, to perform verifying whether patient information of predicted metadata is appropriate for detecting abnormality.


Suggestions
Applicant’s disclosure states, pages 18,19 (screen-captured below):

    PNG
    media_image2.png
    438
    816
    media_image2.png
    Greyscale

	Thus, the lack of “generate metadata” (such as fill-in the blank fields in applicant’s fig. 4: “Value”: “Body part”: two lungs; “Modality”: Super-x-ray vision) in claim 1 is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 “patient (Dictionary.com): a person or thing that undergoes some action.
        2 Thus, Gulteken as 35 USC 103 combined teaches the Markush element, A(A1 or A2),B,C,D, given that Gulteken as combined teaches the alternative, A(A1 or A2), i.e., information related to one or more objects included in the input medical image.
        3 “business” (Dictionary.com): the purchase and sale of goods in an attempt to make a profit.